Citation Nr: 1742088	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  07-28 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability. 

3. Entitlement to service connection for a lumbar spine disability. 

4. Entitlement to service connection for a cervical spine disability. 

5. Entitlement to service connection for a right hip disability. 

6. Entitlement to service connection for a right knee disability. 

7. Entitlement to service connection for a right shoulder disability.

8. Entitlement to service connection for allergic rhinitis.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran has verified active service from April 1972 to October 1974, with 17 years, five months, and 28 days of prior active service; and is in receipt of the Bronze Star and Combat Infantryman's Badge. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2006 rating decision declined to reopen the Veteran's previously denied claims of entitlement to service connection for neck and back disabilities and denied entitlement to service connection for allergies.  An August 2007 rating decision denied entitlement to service connection for right knee and right shoulder disabilities.  

In July 2010, the Board remanded the claims on appeal for additional development. The claims file has been returned to the Board for consideration.



The Veteran testified before a Veterans Law Judge (VLJ), seated at the RO and a transcript has been incorporated into the record.  In an October 2016 letter, the Veteran was advised that he was entitled to an additional Board hearing as the VLJ who conducted his hearing was no longer employed by the Board and was given 30 days to respond if he desired to be heard by another VLJ.  38 U.S.C.A. § 7102 (West 2016); 38 C.F.R. § 20.707 (2016).  To date, the Veteran has not responded and an additional Board hearing is thus not in order. 

The Board, in its July 2010 Remand, directed the Agency of Original Jurisdiction (AOJ) to issue the Veteran a Statement of the Case (SOC) as to the issues of entitlement to service connection for his back and neck disabilities.  At that time, the Board found that the Veteran had submitted a July 2003 Notice of Disagreement (NOD) to an October 2002 rating decision that denied service connection for back and neck disabilities, to which the AOJ did not issue a SOC and the October 2002 rating decision was on appeal.  However, review of the claims file reveals that during the Veteran's January 2009 hearing before a Decision Review Officer (DRO) he withdrew his disagreement, his appeal, as to those issues.  As will be discussed below, the October 2002 rating decision became final and the issues of entitlement to service connection for back and neck disabilities indeed require new and material evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. The Veteran did not perfect an appeal of the October 2002 rating decision that denied entitlement to service connection for back and neck disabilities. 

2. Evidence received since the October 2002 rating decision, as to the issues of entitlement to service connection for back and neck disabilities, is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating these claims.

3. Resolving all doubt in favor of the Veteran, his lumbar spine disability, diagnosed to include arthritis, has existed continuously since separation from service.

4. Resolving all doubt in favor of the Veteran, his cervical spine disability, diagnosed to include arthritis, has existed continuously since separation from service.

5. Resolving all doubt in favor of the Veteran, his right hip disability, diagnosed to include arthritis, has existed continuously since separation from service.

6. Resolving all doubt in favor of the Veteran, his right knee disability, diagnosed to include arthritis, has existed continuously since separation from service.

7. Resolving all doubt in favor of the Veteran, his right shoulder disability, diagnosed to include arthritis, has existed continuously since separation from service.

8. The Veteran's current allergic rhinitis is etiologically related to his in-service respiratory complaints.


CONCLUSIONS OF LAW

1. The October 2002 rating decision that denied entitlement to service connection for back and neck disabilities is final.  38 U.S.C.A. §§ 5108, 7105 (West 2016); 38 C.F.R. § 20.302 (2016). 

2. The evidence received subsequent to the October 2002 Board decision, as to the issues of entitlement to service connection for back and neck disabilities, is new and material; these claims are reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).

3. The requirements for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. The requirements for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5. The requirements for service connection for a right hip disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6. The requirements for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7. The requirements for service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8. The requirements for service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2016); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

An October 2002 rating decision denied entitlement to service connection for back and neck disabilities.  The Veteran submitted a July 2003 NOD, however, during his January 2009 DRO hearing he withdrew his disagreement, his appeal, as to those issues, despite any relevant submissions associated with the claims file within the appellate period.  See 38 C.F.R. § 3.156 (b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  As such, the October 2002 rating decision became final.

No examiner has offered etiological opinions as to the Veteran's back and neck disabilities and active service.  Obtaining adequate etiological opinions is the VA assistance contemplated by Shade and there is new and material evidence as to these claims.  The claims of entitlement to service connection for back and neck disabilities are thus reopened.



Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In the present appeal, the Veteran's musculoskeletal disabilities on appeal have been diagnosed to include arthritis, a chronic disease listed under 38 C.F.R. § 3.309 (a).  His allergies have not been so diagnosed.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.          § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in a July 2003 statement, asserted that his back and neck disabilities were related to service on the basis that military service is hard on the body, specifically, being in the infantry and jumping off armored vehicles and other military vehicles, running and throwing oneself to the ground, and learning hand to hand combat.  In his January 2007 NOD, the Veteran asserted that he incurred symptoms of allergies during service and was not diagnosed with the same until after service.  

During a January 2009 DRO hearing, the Veteran asserted that during service he had to pick up large caliber machine guns and wipe them on his shoulder, and that he fell on his right shoulder on one occasion.  He reported that he did not seek treatment for his right shoulder pain resultant to that fall; however, he underwent treatment for neck complaints.  In a January 2009 statement, the Veteran's brother-in-law wrote that he had known the Veteran for near nearly 50 years, prior to his retirement from service in 1974, and that he observed the Veteran seek treatment for knee, neck, hip, and shoulder pain.

During the Veteran's March 2010 Board hearing, he reported that he did a lot of training in mountainous conditions, falling one night over roots, stepping into a large hole and injuring his hip during night navigation and compass training, and incurring whiplash and bruised hips and knees during a maneuver in an armored vehicle.  He asserted that he had experienced musculoskeletal complaints related to his back, neck, and right hip, knee, and shoulder continuously since service.  

The Veteran's service treatment records dated in November 1966 indicate that he complained of low back pain and was diagnosed with muscle spasm, and in February 1973 indicate that he complained of low back pain.  In November 1973, the Veteran complained of a neck pain and was diagnosed with strain.  His service treatment records dated in January 1961, January 1963, February 1964, January 


1966, July 1966, September 1967, August 1968, November 1969, December 1969, and February 1972, indicate that he was treated for complaints including a sore throat, coughing, and congestion, and was diagnosed with viral pharyngitis, pharyngitis, and upper respiratory infections.  During the January 1966 instance of treatment, the Veteran was diagnosed with atopic versus allergic form of rhinitis.
His Reports of Medical Examinations and Histories are silent for complaints or diagnoses of back, neck, right hip, right knee, right shoulder disabilities, and allergies.

Post-service private and military facility treatment records indicate that in as early as November 1979, the Veteran complained of back pain.  In December 1985, he sought treatment for neck and right shoulder pain.  In July 1989, he complained of right hip pain.  In September 1989, he sought treatment for right knee pain.  Private treatment records dated in June 2008 indicate that the Veteran was diagnosed with progressive osteoarthritis of the right knee.  Private report of January 2010 X-ray examination reveals osteoarthritis of the lumbar spine.  Private treatment records dated in August 1993 indicate that the Veteran was diagnosed with allergic rhinitis. 

During VA examinations in May 2016, the Veteran was diagnosed with degenerative arthritis of the right shoulder and right knee, osteoarthritis of the right hip, and allergic rhinitis.  The examiner recited the Veteran's pertinent medical history and opined that the diagnosed disabilities were not related to service on the basis that there was no evidence of a continuum of symptoms or care for his disabilities.  As the examiner did not consider the Veteran's lay statements as to his post-service symptoms related to his right hip, knee, and shoulder, as well as his allergies, the etiological opinions are inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In a February 2010 statement, the Veteran's private physician who had been treating the Veteran since his diagnosis of allergies in the 1990s reported that he had followed the Veteran for allergies and had reviewed his military records.  He opined that the Veteran's allergies that he currently experiences are "as likely as unlikely" related to service, as his chart review revealed numerous respiratory problems which seem to have a seasonal basis.  The private opinion was based on a review of the pertinent records and the physician offered a reasonable medical basis for his conclusion.  Absent probative evidence to the contrary, the Board is not in a position to further question the opinion.  See Colvin v. Derwinski, 1 Vet. App. 171   (1991).

As to his musculoskeletal disabilities, the Veteran is competent to report that he experienced symptoms related to his back, neck, and right hip, knee, and shoulder disabilities during and since separation from service, and the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159 (a)(2).  No VA examiner has considered the Veteran's competent and credible report of continuous symptoms since service.  

Based on the forgoing, and resolving all doubt in favor of the Veteran, there is evidence of current back, neck, and right hip, knee, and shoulder disabilities, each diagnosed to include arthritis by studies, and evidence of in-service symptoms that have continued to the present.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for back, neck, and right hip, knee, and shoulder disabilities, diagnosed to include arthritis, is warranted.

As to the Veteran's allergies, the first element of direct service connection, the existence of a present disability, is met.  He was diagnosed with allergic rhinitis on VA examination in May 2016.  The second element of direct service connection, an in-service incurrence of a disease, is met.  He was treated for a number of respiratory complaints during service, including atopic versus allergic form of rhinitis.  The third element of direct service connection, a causal relationship between the present disability and the disease incurred during service, is also met.  The Veteran's private physician opined that the Veteran's allergic rhinitis was etiologically related to service.  38 C.F.R. § 3.303 (d).

Based on the forgoing, and resolving all doubt in favor of the Veteran, there is evidence of current allergic rhinitis etiologically related to his in-service respiratory complaints.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.  The Board thus finds that service connection for allergic rhinitis is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a cervical spine disability is reopened.

Service connection for a lumbar spine disability is granted. 

Service connection for a cervical spine disability is granted. 

Service connection for a right hip disability is granted. 

Service connection for a right knee disability is granted. 

Service connection for a right shoulder disability is granted.

Service connection for allergic rhinitis is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


